Case: 14-14418   Date Filed: 08/16/2016   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14418
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:14-cr-00187-WSD-RGV-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus



VILMA ELIZABETH CANAS-SANCHEZ,
a.k.a. Eluvia Magaly Sandoval-Moran,
a.k.a. Eluvia Moran,
a.k.a. Eluvia Sandoval,
a.k.a. Vilma Elizabeth Canas,
a.k.a. Vilma Elizabeth Ninguno,
a.k.a. Vilma E. Canas,
a.k.a. Vilma Elizabeth C. Sanchez,

                                                        Defendant-Appellant.
              Case: 14-14418     Date Filed: 08/16/2016    Page: 2 of 8


                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________
                                (August 16, 2016)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Vilma Canas-Sanchez appeals her 46-month sentence, imposed after she

pled guilty to one count of reentry of a deported alien, in violation of 8 U.S.C.

§ 1326(a), (b)(2). She argues that the district court issued a substantively

unreasonable sentence. After a thorough review of the record and consideration of

the parties’ briefs, we affirm Canas-Sanchez’s sentence because her sentence was

not substantively unreasonable under the totality of the circumstances.

                                I. BACKGROUND

      Canas-Sanchez, a Guatemalan national, first illegally entered the United

States in 1994. She began engaging in criminal activity a short time afterward. In

1997, she was convicted of petty theft and sentenced to three years’ probation. In

1998, she was arrested for possession of more than 400 grams of cocaine. She pled

guilty to drug trafficking and was sentenced to 25 years’ imprisonment. She was

paroled from prison in 2005 and deported to Mexico after misrepresenting herself

as a Mexican citizen to immigration authorities.



                                          2
               Case: 14-14418    Date Filed: 08/16/2016   Page: 3 of 8


       Canas-Sanchez illegally reentered the United States almost immediately

after her 2005 deportation and was living in Georgia by January 2006. Most

recently, in March 2014, she was arrested for driving without a license and running

a red light.

       In July 2014, Canas-Sanchez pled guilty to illegally reentering the United

States in violation of 8 U.S.C. § 1326(a), (b)(2). Given her criminal history, the

probation officer preparing her presentence investigation report (“PSI”) calculated

a Sentencing Guidelines range of 46 to 57 months. The statutory maximum was 20

years’ imprisonment.

       At sentencing, Canas-Sanchez did not object to the guidelines range

calculated in the PSI; rather, she requested a probationary sentence or a sentence

below the applicable guidelines range. She explained that her positive, active

involvement in her community and rehabilitation from her previous criminal

conduct warranted a sentence below the guidelines range. Specifically, she called

her husband, whom she married in 2008 and with whom she has a daughter, and

two other witnesses who testified that she was very involved with her church and

committed to helping others in her neighborhood and religious community. These

witnesses also described her work as a caregiver for the disabled.

       The district court ultimately rejected Canas-Sanchez’s arguments for a

sentence below the applicable guidelines range and sentenced her to 46 months’


                                          3
              Case: 14-14418     Date Filed: 08/16/2016    Page: 4 of 8


imprisonment. The court stated that Canas-Sanchez exhibited a pattern of

lawlessness and had not been deterred from engaging in criminal activity despite

her previous incarceration for drug trafficking and subsequent deportation. The

court described her prior convictions for petty theft, drug trafficking, and the

instant conviction and noted that she lied to deportation authorities about her

country of origin in order to be deported to Mexico rather than Guatemala.

      The court went on to label Canas-Sanchez a recidivist and self-interested

individual with a general lack of respect for the law. As a result, the court found

that all of the § 3553(a) factors weighed in favor of imposing a guidelines

sentence. The district court sentenced Canas-Sanchez to 46 months’

imprisonment, the lowest end of the applicable guidelines range. This is her

appeal.

                                 II. DISCUSSION

      We review the district court’s sentence for reasonableness under an abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). This standard

reflects the notion that district courts have an “institutional advantage in making

sentencing determinations.” United States v. Alfaro-Moncada, 607 F.3d 720, 735

(11th Cir. 2010) (internal quotation marks omitted). Reviewing a sentence for

reasonableness involves two steps. First, we must consider whether the district

court committed procedural error, such as inadequately explaining the chosen


                                           4
                Case: 14-14418        Date Filed: 08/16/2016       Page: 5 of 8


sentence or “treating the Guidelines as mandatory.” Gall 552 U.S. at 51. Second,

we must examine the substantive reasonableness of the sentence in light of the

totality of the circumstances. Id. As Canas-Sanchez does not contend that the

district court committed a procedural error, we need only consider whether her

sentence was substantively unreasonable.

       A review of substantive reasonableness includes determining whether the

sentence achieves the purposes of the 18 U.S.C. § 3553(a) factors. 1 United States

v. Docampo, 573 F.3d 1091, 1096 (11th Cir. 2009). The party challenging the

sentence bears the burden of showing it is unreasonable in light of both the record

and the § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010). “The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court . . . .” United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007) (internal quotation marks omitted). However,

“we will remand for resentencing if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of



       1
         These factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to accomplish certain
aims, such as reflect the seriousness of the offense, afford adequate deterrence, and protect the
public; (3) the kinds of sentences available; (4) the applicable sentencing range under the
guidelines; (5) any pertinent Sentencing Commission policy statement; (6) the need to avoid
unwarranted sentence disparities among defendants; and (7) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                5
              Case: 14-14418     Date Filed: 08/16/2016   Page: 6 of 8


reasonable sentences dictated by the facts of the case.” Id. (internal quotation

marks omitted).

      A district court abuses its discretion and imposes a substantively

unreasonable sentence when it “(1) fails to afford consideration to relevant

[§ 3553(a)] factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249,

1256 (11th Cir. 2015). Although we do not presume a sentence within the

applicable guidelines range is reasonable, “we ordinarily . . . expect a sentence

within the guidelines range to be reasonable.” United States v. Hunt, 526 F.3d 739,

746 (11th Cir. 2008) (internal quotation marks omitted). Moreover, a sentence

“appreciably below” the statutory maximum penalty is indicative of a reasonable

sentence. See United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006)

(upholding a sentence as reasonable in part because it was appreciably below the

statutory maximum).

      Canas-Sanchez contends that her sentence of 46 months’ imprisonment is

substantively unreasonable because the district court placed undue emphasis on her

previous criminal history—without giving adequate consideration to the otherwise

law-abiding life she had led and her dedication to her church and helping others—

thereby imposing a sentence greater than necessary to achieve the purposes of §


                                          6
              Case: 14-14418      Date Filed: 08/16/2016   Page: 7 of 8


3553(a). Although the district court placed particular emphasis on the need for

deterrence, we cannot conclude that the district court committed a clear error of

judgment in imposing the sentence. See Clay, 483 F.3d at 743.

      Despite Canas-Sanchez’s positive involvement with her church and

community, she consistently and repeatedly failed to abide by the law. Since 1997,

she has engaged in criminal conduct on multiple occasions, thereby exhibiting a

propensity for recidivist behavior. Even after serving seven years of a 25-year

sentence for drug trafficking, when it came time for her deportation Canas-Sanchez

lied to immigration authorities by misrepresenting her nationality in order to be

deported to contiguous Mexico rather than her native country of Guatemala. After

her deportation, Canas-Sanchez almost immediately illegally reentered the United

States. Since returning to the United States, she contends that she has “turned her

life around” and is “an exemplary member of society.” Appellant Br. at 14. But,

as the district court pointed out, she again violated the law, this time by driving

without a license and running a red light.

      Like the district court, we recognize that Canas-Sanchez seems to have

touched the lives of members of her church and her community, as demonstrated

by the witnesses who testified on her behalf during sentencing. It appears that she

has made efforts to positively influence her family, friends, and community at

large. But these good deeds do not render her sentence substantively unreasonable,


                                             7
              Case: 14-14418     Date Filed: 08/16/2016    Page: 8 of 8


especially given her criminal history and conduct evidencing a lack of respect for

the law and the fact that her sentence is both within the guidelines range and

appreciably below the statutory maximum. See Hunt, 526 F.3d at 746; Valnor, 541
F.3d at 751-52. In sum, the district court acted within the confines of its discretion

in finding that her conduct warranted a sentence at the lower-end of the applicable

Sentencing Guidelines range.

                                III. CONCLUSION

      We conclude that Canas-Sanchez has failed to demonstrate that her sentence

is substantively unreasonable. We therefore affirm the sentence the district court

imposed.

      AFFIRMED.




                                          8